FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 12, 2022

                                       No. 04-22-00445-CV

           IN THE INTEREST OF H.N.G., R.S.G., R.A.T., AND J.M.T., Children

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021PA00671
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on August 18, 2022, but has not
been filed. We ORDER appellant’s attorney to file appellant’s brief on or before October 3,
2022. If appellant’s brief is not filed by that date, we will abate this appeal to the trial court for
an abandonment hearing. See TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent persons a
right to counsel in parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex.
2003) (holding that this right to counsel includes the right to effective counsel).


       It is so ORDERED on September 12, 2022.

                                                                      PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT